— In an action, inter alia, to recover damages- for the alleged loss of property from a safe deposit box, the defendant Chase Manhattan Bank, now known as JP Morgan Chase appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated September 20, 2002, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint insofar as asserted against the appellant is dismissed, and the action against the remaining defendant is severed.
The action insofar as asserted against the appellant is barred by an executed written release (see Martino v Kaschak, 208 AD2d 698 [1994]; Sofio v Hughes, 162 AD2d 518 [1990]). Even if the release was not enforceable, the appellant would be entitled to summary judgment dismissing the complaint insofar as asserted against it (see Greco v First Union Natl. Bank Corp., 267 AD2d 278 [1999]).
*570In light of the foregoing, it is unnecessary to address the appellant’s remaining contention. Prudenti, P.J., Altman, Smith and Crane, JJ., concur.